 COUNTY BINDERY & DIE CUTTING SERVICE, INC.97of pay suffered by reason of the discrimination against him.Loss of pay shall bebased upon earnings which Knott normally would have earned from the date of thediscrimination against him, to the date of his reinstatement, less net earnings, com-puted on a quarterly basis in the manner established by the Board inF.W. Wool-worth Company(90 NLRB 289). It will also be recommended that the Respondentpreserve and, upon request, make available to the Board payroll and other recordsto facilitate the computation of the backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material herein, engaged in com-merce within the meaning of Section 2(6) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices proscribed by Section 8(a)(1).4.By discriminating with respect to the hire and tenure of employment of ArnoldKnott, thereby discouraging membership in the above-named labor organization, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.5.By the immediately ,foregoing the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed by Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Since the violations of the Act which the Respondent committed are closely re-lated to other unfair labor practices proscribed by the Act, and the danger of theircommission in the future is reasonably to be anticipated from their past conduct, thepreventative purposes of the Act may be thwarted unless the recommendations arecoextensive with,the threat.To effectuate the policies of the Act, therefore, it willberecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.[Recommendations omitted from publication.]County Bindery&Die Cutting Service,Inc.andLocal 116,International Brotherhood of Bookbinders,AFL-CIO.CaseNo. 9-CA-7969. January 10, 1969DECISION AND ORDEROn October 17, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and is engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.The Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint, and recommended that these particular allegations be dis-missed.Thereafter, Respondent and the General Counsel filed excep-tions to the Intermediate Report together with supporting briefs, and135 NLRB No. 17.634449-62-vol. 135-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent also filed a brief in support of certain portions of theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are affirmed. The Board has consideredthe Intermediate Report 1 and the entire record in this case, includingthe exceptions andbriefs, and hereby adopts the findings,2 conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, County Bind-ery & Die Cutting Service, Inc., Mount Vernon, New York, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Promising or granting wage increases and other economic bene-fits to its employees for the purpose of inducing them to reject Local116, International Brotherhood of Bookbinders, AFL-CIO, or anyother labor organization, as their bargaining agent, provided, how-ever, that nothing herein shall be construed as requiring the Respond-ent to vary or abandon any economic benefit or any term or condi-tion of employment which it has heretofore established.(b) In any like or related manner interfering with, restraining, or .coercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concerted ac-tivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :IWe correct the following inadvertences in the Intermediate Report: (a) The Unionbegan its organizing campaign among the Respondent's employees in March 1961,not March1960;(b)Naporlee was promised and received a raise of$5 per week, not $5 per hour.2We agree with the Trial Examiner that the General Counsel has failed to adduce suffi-cient evidence to warrant an inference that the terminations of Naporlee and Daly were forunlawful reasons rather than for valid business reasons. COUNTY BINDERY & DIE CUTTING SERVICE, INC.-99(a)Post at its place of business in Mount Vernon, New York, copiesof the notice attached hereto marked "Appendix." I Copies of saidnotice, to be furnished by the Regional Director for the Second Re-gion, shall, after being dulysignedby the Respondent's representa-tives, be posted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthad taken to comply herewith.IT IS FURTHERORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations other than those found herein.' In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT promise or grant wage increases or other economicbenefits to our employees for the purpose of inducing them torejectLocal 116, International Brotherhood of Bookbinders,AFL-CIO, or any other labor organization, as their bargainingagent, provided, however, that nothing herein shall require us tovary or abandon any economic benefit or any term or condition ofemployment which has been heretofore established.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959. 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become, remain, or refrain frombecoming or remaining, members of any labor organization, except tothe extent this right may be affected by a lawful agreement requiringmembership in a labor organization as a condition of employment.COUNTY BINDERY & DIE CUTTING SERVICE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (745 Fifth Avenue, New York 22, New York; Telephone Num-ber Plaza 1-5500) if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Local 116, International Brotherhood of Bookbinders,AFL-CIO, herein called the Union, the General Counsel of the National LaborRelations Board, by the Regional Director for the Second Region, issued his com-plaint, dated June 29, 1961, against County Bindery & Die Cutting Service, Inc.,herein called the Respondent.With respect to the unfair labor practices, the com-plaint alleges, in substance, that Respondent (1) on May 17, 1961, laid off employeeFred Naporlee and discharged employee Alan Daly because of their union andconcerted activities; (2) promised and granted employees wage increases andother economic benefits and improvements to induce them to refrain from assisting,becoming, and remaining members of the Union; and (3) thereby engaged in unfairlabor practices affecting commerce within the meaning of Section 8(a) (1) and (3)and Section 2(6) and (7) of the National Labor Relations Act, herein called theAct.In its duly filed answer, Respondent admits the layoff and discharge of Dalyand Naporlee but denies, generally, all unfair labor practice allegations.iPursuant to notice, a hearing was held before Louis Libbin, the duly designatedTrial Examiner, at New York, New York, on August,14 to 17, 1961. All partiesappeared and were represented.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evidence was afforded to allparties.The General Counsel and the Respondent engaged in oral argument beforethe close of the hearing.Thereafter, the Respondent filed a brief which I have fullyconsidered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:1.THEBUSINESSOF RESPONDENTRespondent, a New York corporation with its principal office and place of businessinMount Vernon, New York, is engaged in the business of providing papercutting,diecutting, and bindery services.During the fiscal year ending September 1960,which period is representative of its annual operations generally, the Respondentfurnished services at its plant, valued in excess of $50,000, to The Nestle Co., Inc.,Sonotone Company, General Electric Company, Royal McBee Corporation, andGeneral Foods Corporation, each of which enterprises annually produces and shipsgoods, valued in excess of $50,000, directly out of the State wherein said enterpriseis located.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows, and I find, that Local116, International Brotherhood of Bookbinders, AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act. COUNTY BINDERY & DIE CUTTINGSERVICE,INC.101III.THE UNFAIR LABOR PRACTICESThe issues litigated in this proceeding are (1) whether the employment terminationof Alan Daly and Fred Naporlee on May 17, 1961, was discriminatorily motivatedin violation of Section 8(a)(3) and (1) of the Act; and (2) whether PresidentManuelian's conduct in promising the employees wage increases and other economicbenefits on March 27 and granting wage increases on May 5 was violative of Section8 (a) (1) ofthe Act.A. Interference,restraint,and coercion1.The facts 1In March 1960, the Union began its campaign to organize Respondent's employeesby passing out leaflets and application blanks outside the plant premises.HenrySahker, the then plant manager, felt that it was his duty as a supervisor to informPresidentManuelian about the talk in the shop about the Union's campaign.Manuelian told Sahker that if the Union ever came in he had better close up, andthat he would like to get some ideas as to what he could do to combat the Unionand to keep it out of the plant. Sahker suggested that Manuelian contact Genovese,a representative of the New York Employing Printers Association.2Pursuant tothis suggestion,Manuelian telephoned to Genovese on March 22 or 23, and statedthat he had a problem about the Union trying to organize the shop and that hewanted some expert advice on the situation.A tentative meeting was arranged forFriday,March 24.When Genovese failed to appear at this meeting, Manueliantelephoned Genovese's home the next morning.Manuelian expressed concern abouthis problem and a meeting was arranged at the plant for that very afternoon.The meeting that Saturday afternoon, March 25, was held in Manuelian's officeand lasted about 4 hours. Sahker, the then plant manager, was the only otherperson present.Genovese advised Manuelian as to his rights and obligations underthe law.He had with him a copy of the National Association of Manufacturers'booklet, which lists 24 things that a supervisor can or cannot do, and mentionedthese points to Manuelian.They then made a wage analysis of his working condi-tions, including wages and benefits, and compared them with the recommendedstandards of the Master Printing Section.Manuelian explained that while he wouldlike to meet those standards, he was not at that time financially able to do so, andalso took the position that not all of his employees were journeymen.GenovesetoldManuelian that it would not be unlawful for him to give the employees anywage increase which had previously been promised, or to adhere to past practices.He also suggested that Manuelian talk to the employees as a group or with a com-mittee of representatives chosen by the employeesThe following Monday afternoon, March 27, the machinery was shut down andManuelian addressed the assembled employees.He told the employees that becausethe Union was in the process of organizing the plant, he could not do anything thatwould be construed as intimidation, coercion, or bribery, but that he was permittedto fulfill any past promises or commitments, and that since they had been promiseda raise in January they were entitled to it.Manuelian admitted on cross-examinationthat he also promised the employees at this meeting that he would try to grant themmore holidays at a later time or, if possible, would make other improvements,instead, mentioning the fact that they already had seven holidays.He then told themabout Genovese's suggestion for having a committee "so that we could have bettercommunications between the office and the factory."However, departing fromGenovese's suggestion, Manuelian himself appointed the five members of the com-mittee.He admitted that he then told the committee members that he wanted themto communicate with him to work out any problems that would come up. The com-mittee, however, never functionedBy letter, dated March 27, 1961, James Moore, the Union's International repre-sentative, informed Manuelian that he had in his possession membership applicationsfrom some of the employees; suggested that they get together to arrive at a mutualunderstanding to avoid the need of "having to run to the National Labor RelationsBoard" to file for an election; and concluded with the hope that he would hear fromManuelian soon.Manuelian made no reply to this letter, which he received afterhe had addressed the assembled employees.'Unless otherwise indicated, the factualfindings inthis sectionare basedon creditedevidence and testimony which Is either admitted or uncontradicted,2 This Association represents about 400 open-shop printers, binderies, typesetters, offsethouses, etc 102iDECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 5, 1961, all of Respondent's employees received a 'wage increase,rangingfrom 5 to 15centsper hour and effective as of the payroll period ending April 27.2.Concluding findingsThe General Counsel contends, as the complaint alleges, that PresidentManuelian'sconduct on March 27in promisingthe assembled employees wage increases, moreholidays, or other improvements, if possible,and in grantingthe wage increaseseffectiveas ofthe pay period ending April 27, was violative of Section 8(a)(1) ofthe Act.The Respondent contends that such conduct was not violative of the Actbecause it was merely in fulfillmentof a promisemade prior to the advent of theUnion.Manuelian denied that he gave the wageincreasesto defeat the Union, andtestified that he did so because he had promised it in January and March but couldnot afford it at thattimeand that he was merely following Genovese's advice.However, he admitted that he normally conducts salary reviews about once a year,generally around the fall or winter, and thathis lastsalary reviewwas inearly 1960.He further admitted that he had not previously promisedallthe employees thathe would give theman increasebut had only promised those individuals who hadapproached him, totaling about 10 percent of the employees. Sahker corroboratedManuelian in this respect, testifying that there had been no previous promise togive everybody in the shopa raise.It is thus apparent that Manuelian's conduct with respect to the wage increasespromised on March 27 and granted in May to all the employees went beyond priorpromises and past practice.And this was done after Manuelian had previouslypleaded financial inability to give a raise even to 10 percent of his employees.Moreover, no justification at all was offered by Manuelian for his additional admittedpromises to try to grant more holidays at a later time or, if possible, other improve-ments instead.As previously found, Manuelian wanted to do something to keep'the Union out of the shop and it was with this thoughtinmindthat he solicitedGenovese's services.Afterfull considerationof all the foregoing, I am convinced and find that aprimary purpose for Manuelian's conduct on March 27 in promising all theemployeesa wage increaseand more holidays at a later time or, if possible, otherimprovements,instead, and ingranting the wageincreasesto all employees, onMay 5, was to induce the employees to reject the Union as their collective-bargainingrepresentative.By such conduct, Respondent has interfered with, restrained andcoerced its employees in the exercise of their rights guaranteed by Section 7, inviolation of Section 8(a) (1) of the Act.B. Alleged discriminationin hire andtenure of employment of Fred Naporleeand Alan Daly 31.The circumstances under which Naporlee and Daly were employedPrior to May 1960, Respondent's business was managed by its president, GeorgeManuelian, with the assistance of Frank Spagnola as working foreman. In May1960, Sahker, who had experience in large binderies, was brought in by Manuelianas plant manager on a weekly salary. Sahker was primarily skilled as a cutter.Spagnola agreed to this change even though it reduced his own status. Shortlythereafter, the operator of the folding machine resigned and Manuelian told Sahkerto get a replacement. Sahker thereupon called the New York Employing PrintersAssociation on July 5 for a folding machine operator but did not succeed in gettingone.During Manuelian's absencein California, Sahker discussed the situation withSpagnola and decided to hire a cutter and have Spagnola, who up to that time hadbeen dividingmostof this time between the operation of the cutter and the foldingmachine, concentrate on the folding machine.Sahker presented this plan toManuelian upon his return, pointing out that Spagnola was agreeable to going onthe foldingmachine andthat he (Sahker) knew of a cutter by the name of FredNaporlee.Manuelianthereupon hired Naporlee in July 1960.Naporlee was an experienced journeyman cutter and was hired at $3 per hourwith a promise of a $5 per hour raise in October, whichin facthe did not receiveuntilMay 5, 1961.He spent about 98 percent of his time on the cutter. Spagnolaspent almostall of histime on thefoldingmachines. Sahkerspentabout 50 percent"Unless otherwise indicated, the factual findings in this section are based on creditedevidence and testimony which is undisputed COUNTY BINDERY & DIE CUTTING SERVICE, INC.103of his time on the cutter and the remainder of his time in supervision and performingsome of Manuelian'smanagerialfunctions which Manuelian had delegated to him.The need for another qualified experienced folding machine operator continuedto be apparent to both Manuelian and Sahker but efforts to obtain one were unsuc-cessful.This matter came to a head during the period of May 1 to 5, 1961, whenSpagnola was ill at home. Sahker admitted that the entire operation had backedup because of the slowdown in the folding department due to Spagnola's absence.On Saturday, May 6, Manuelian calledin anad for an "experienced" foldingmachine operator to various Westchester newspapers.Alan Daly responded to thisad and was hired by Manuelian at $1.75 per hour with the promise of a raise if heproved himself to be qualified.He began working on Thursday, May 11.2.Theunionactivities of Naporlee and DalyEarly in March, before the commencement of the Union's organizational cam-paign,Naporlee wasdiscussingthe benefits of belonging to a union with a groupof employees during lunch period, when Manuelian came up to the group.Manuelianasked Naporlee if he believedin unions.Naporlee replied that he did. In responsetoManuelian's further query as to why Naporlee believed inunions,Naporleestated that they protect a worker by helping him get a job when he gets laid off.After some further conversation, Manuelian went to his office and returned with aletterwhich he read to the group.The letter referred to the fact that in orderto get or receive money, you have to produce.When the Union began to organize in March, Naporlee signed a union cardand promised to get signed application cards from the other employees.Thereafter,he passed out cards to the employees and solicited their signatures.By May 11,he had obtained signed cards from about 80 percent of the employees.Not longbefore his employment termination, he told Spagnola that he had almost everyonesigned up and asked Spagnola if he wouldsigna card. Spagnola refused.Alan Daly started working on May 11. On that day Naporlee handed Daly aunioncard which the latter signed and returned to Naporlee.That was the extentof Daly's union activities.3.The employment termination of Naporlee and DalyAbout Christmas 1960 Manuelian and Sahker both realized that the new setupwas not working out as well as they had expected.At that time Sahker volunteeredto step down to an hourly wage, but Manuelian felt that such a change was pre-mature and preferred to continue the arrangement for the time being. In February1961,Manuelian criticized Sahker for his inability to get along with one of theshipping boys. In March, Manuelian's accountant commented on Sahker's salaryand challenged his worth to the Company. Finally, when Spagnola was out sickinMay, he told Manuelian that he resented the fact that he was doing all the workand that Sahker was getting the credit and that he felt he could do a better jobthan Sahker.During that week, Sahker was ready to quit because he felt it wastoo much for one man to handle.When Spagnola returned to work on Monday,May 8, Manuelian asked if he could count on him if he gave Spagnola back hisold job. Spagnola replied in the affirmative.As previously noted, Daly began working on Thursday, May 11.The next day,Manuelian wrote out another ad for an "experienced" folding machine operatorand showed it to Sahker. Both Sahker and Spagnola suggested the New York Postas being the best New York paper in which to run the ad.On Saturday, May 13, both Spagnola and Sahker were due to work. Sahkertelephoned shortly after 8 a.m. and informed Spagnola that he would not be inthat day.When Spagnola reported this to Manuelian upon his arrival before 9 a.m.,Manuelian expressed some annoyance at this news. Shortly thereafter, Manuelianinformed Spagnola that he was to take over his old duties effective with the payperiod beginning Thursday, May 18.Manuelian then called the ad for the foldingmachine operator in to the New York PostOn Monday morning, May 15, Manuelian informed Sahker of his plan toreorganize the shop effective May 18 and asked Sahker to stay on as a cutter atan hourly wage. Sahker agreed to do so. On Wednesday, May 17, Daly reportedabout an hour late without calling in, and was informed by Manuelian that thiswould be cause for dismissal if it happened again.That same day, May 17, Galindez responded to the Post ad for an "experienced"folding machine operator and was hired by Manuelian "on trial."Manuelian toldSpagnola to start him off on difficult jobs to test his skill.By 1 p.m. that day,Spagnola reported to Manuelian that Galindez had proved himself as a qualified 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDfolding machine operator and that he was just the man they were looking for.Man-uelian then left for New York City where he spent the afternoon on business.On Wednesday evening, Manuelian telephoned Daly's home and, in the Tatter'sabsence, left a message that he not report for work the next day because he had nowork for him.He made a similar telephone call to Naporlee's home and also toldNaporlee not to come to work the next day .4 Shortly thereafter, Manuelian offeredto employ Naporlee for part-time work, when available, if he were interested.Beginning Thursday, May 18, Sahker devoted full time to the operation of thecutter; Spagnola spent considerable time in cutting, in addition to his supervisionduties and work on the folding machine; and Del Monte, who operated a DiddleCollator machine, also spent about 50 percent of his time on a cutter.Manuelianhimself resumed some of the managerial functions which had been delegated toSahker.4.Respondent's defensesManuelian testified, in substance, to the following reasons for reorganizing theshop by putting Sahker full time on the cutter, restoring Spagnola to his formerposition, and for laying off Naporlee: The long-felt need for an experienced foldingmachine operator was impressed upon him during Spagnola's illness in the firstweek in May when the work came to a virtual standstill and he realized that such asituation could no longer be tolerated.He had given Sahker a year's trial as plantmanager and was disillusioned with Sahker's progress in that capacity.At the sametime, Spagnola was complaining about Sahker and claiming that.he could do thework better than Sahker.Manuelian felt that he was top heavy in the cutting depart-ment, with Sahker, Spagnola, Naporlee, and Del Monte all being qualified to workon the cutters while only Spagnola was qualified as a folding machine operator, andthat therefore the money he was paying Naporlee could better be invested in hiring afolding machine operator as he had originally intended when that operator resignedbefore Naporlee was hired at Sahker's suggestion.When on Wednesday, May 17,Galindez proved himself as a qualified and fully experienced folding machine opera-tor, the situation was resolved.Spagnola could now be relieved to perform somesupervisory functions and to help out on the cutters.With Sahker working fulltime on the cutters, and Spagnola and Del Monte helping out on the cutters, Naporleebecame surplus and was the logical one to go.With respect to the reasons for letting Daly go, Manuelian testified that he realizedfrom Daly's work the first day or two that he was not the experienced folding ma-chine operator for whom he had been looking, that he felt that Daly's attitude incoming in late on May 17 without previously calling in indicated a lack of responsi-bility for his job, and that when Galindez proved himself to be the man he realtywanted, Daly became dispensible.Dorothy Turtill, acting supervisor over about a dozen women, corroboratedManuelian and testified that during the week of Spagnola's illness, Manuelian toldher that he was thinking of putting Spagnola back in his old position, having Sahkerwork as a cutter, and that he really did not think there would then be any need forNaporlee.She further testified that he asked her opinion 'about it and that she re-plied that they had all been a happy family under the supervision of Spagnola.Sahker, who was still working as a cutter for Respondent and who testified undersubpena as a witness for the General Counsel, corroborated Manuelian's testi-mony concerning the long-felt need for, and unsuccessful efforts to obtain, a foldingmachine operator, that during Spagnola's illness in the first week in May there wasno other fully qualified folding machine operator in the plant, and that when workslowed down in the folding department the entire operation would back up. 'Sahkerfurther admitted that Galindez was, but that Daly was not, a qualified experiencedfoldingmachine operator.Daly had been hired on a trial basis and himself ad-mitted that he had misrepresented to Manuelian his past experience on the foldingmachine.It is also apparent that with the hiring of Galindez and the rearrangedsetup, there was a surplus of cutters, with Naporlee being the logical one to beselected for the layoff.Thus, Naporlee admitted that Sahker was a better cutterthan Naporlee.Saliker admitted that Naporlee was not as good a cutter as Spag-nola on flat cutting, which constituted 75 percent of Respondent's work.More-*Naporleealsotestified that when he inquired as to the reason, Manuelian stated thathe could get someone to do the work cheaper.Manuelian denied having made such a state-ment, and testified that he merely told Naporlee that he had no work for him and wouldcall him when he had something. A resolution of this conflict is unnecessary to a deter-mination of the relevantissues. COUNTY BINDERY & DIE CUTTING SERVICE, INC.105over, unlike Naporlee, Spagnola was also capable of operating the folding machine,which he continued to do part of his time.Although Naporlee claimed that he wasa better cutter than Del Monte, the fact remains that Del Monte was a specialistwho operated the Diddle Collator machine and only spent about half of his time onthe cutter.5.Position and contentions of the General CounselThe General Counsel contends that the operational changes in Respondent'splant-the demotion of Sahker from plant manager to full time cutter and the trans-fer of Spagnola to his former position-were undertaken for the sole reason of find-ing a plausible pretext for getting rid of Naporlee because he was the one responsiblefor bringing the Union into the plant.He further contends that Daly was terminatedbecause he had signed a union card and was believed to be a union plant. In supportof his position, the General Counsel relies primarily on the following factors:(a)Naporlee was most instrumental in getting a majority of the employees tosign union cards, and Respondent was aware of his role in this respect.The record fully supports this contention. Indeed, as previously found, Manuelianbecame aware of Naporlee's prounion sympathies and interest even before the Unionbegan its organizational campaign.However, it is significant that at the March 27meeting, despite this knowledge, Manuelian appointed Naporlee as one of the com-mittee members who he believed would be most vocal in representing the employees.It also seems significant that when Naporlee refused to accept his $5 raise on May 5and admittedly "cursed him (Manuelian) out" about it because he felt entitled tomore after having waited so long, Manuelian made no reference to Naporlee'sunion activities or sympathies but merely replied that he could not afford to payany more, that if Naporlee wished he could get a job any place where he felt hecould get what he was entitled to, and that he had hired Naporlee when he shouldhave hired a folding machine operator in the first place.(b) The timing of the decision to make the operational changes, relying on thetestimony of Union Representatives Moore and Klett.After the Union's letter of March 27, Manuelian did not hear from the Unionuntil Saturday, May 13. In this connection Union Representatives Moore and Kletttestified as follows:About 9:30 a.m., Saturday, May 13, Moore telephoned Manuelian at his office,informed him that he had received sufficient application cards the preceding nightto give him a majority, and requested a meeting.Manuelian replied that he wastoo busy and not interested.When Moore stated it would be necessary to go tothe Labor Board, Manuelian replied that what Moore did was his business.Moorethen telephoned Klett, president of the Union, and asked him to telephone and tryto persuade Manuelian to meet with them.Klett called Manuelian about 10 a.m.and was equally unsuccessful in getting Manuelian to agree to meet with them.5Manuelian testified that the two telephone calls came that afternoon, the first oneabout 2:45 and the second one about 20 minutes later.He further testified that itwas about 9:15 that morning that he told Spagnola about the change in Spagnola'sand Sahker's positions to be effective with the pay period beginning the followingThursday and that it was between 9:30 and 9:45 that he called in the ad to theNew York Post for an experienced folding machine operator.The General Counsel contends that the two calls from the union representativeswere the motivating factors which set the operational changes, into play for thepurpose of getting rid of Naporlee. I find it unnecessary to determine whether theunion representatives made their telephone calls in the morning, as they testified, orin the afternoon, as Manuelian testified.For, even accepting the version of theunion representatives in this respect, the record still fails to disclose with any degreeof certainty or accuracy that the calls came before Manuelian spoke to Spagnolaabout the changes.Moreover, the record does not warrant attaching the usual sig-nificance to the timing in this case in view of the fact that during Spagnola's illnessin the first week of May, Manuelian had already discussed with Turtill his plans toshift Spagnola and Sahker and the probable layoff of Naporlee, that upon Spagnola'sreturn to work on May 8 Manuelian talked to him with respect to his possible changeof status, and that it was on the afternoon of Friday, May 12, that he wrote out thead for an experienced folding machine operator, showed it to Sahker, and was ad-vised by Sahker and Spagnola of the desirability of running it in the New York Post.6Manuelian did meet withMoore and Klett when they appeared at the plant on thefollowingMonday morningof theirown accord.He also met with them thefollowingThursday morning for the purpose of discussing the Union'scontractproposals,althoughsuch discussion did not take place because of the position taken by Moore and Klett. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Manuelian's inquiryof Spagnolaas to whether he knew if Dalyhad signed-up for the Union.On Mondaymorning,May 15, when Moore and Klett voluntarily appeared at theplant premisesto try to seeManuelian,Spagnola informed Manuelian that theuniondelegateswere outside.Manuelianreplied that he could not do anythingabout that, and later askedSpagnola ifDaly had signed up for the Union. Spagnolareplied that he did not know.While the foregoing shows that Manuelian was interestedin learningwhetherDaly had signed up with the Union, by the same token it also shows that Manuelianwas unaware of Daly's union status even after he had announced the operationalchanges and had placed the ad in the New York Post for an experienced foldingmachine operator.Manuelian denied having knowledge of Daly's union status atthe time of his termination.As previously found, Daly's sole unionactivity con-sisted ofsigning acard on May 11, the first day of his employment. There is nocredible evidence in the record to warrant a finding that Manuelian knew or sus-pected, prior to Daly's termination, that Daly had signed a union card or was aunionadherent.(d)The testimony of Naporlee that when he appeared at the plant premises onThursday morning, May 18, and asked Manuelian if there was any other reason forhis layoff,Manuelian replied that Naporlee had started trouble by bringing theUnion around.Manueliandenied having made the above statement to Naporlee.This thereforepresentsa pure credibilityissue.While Manuelian appeared to be an excitableperson, he by no means impressed me as being a stupid or foolish one.Naporleealso impressed me as being an excitable, as well as a shrewd, person.Naporlee'stestimony does not indicate that he and Manuelian were engagingin anargumentduring the course of which one might blurt out a remark of this kind.Genovesehad previously impressed uponManuelianthat he could not lawfully discriminateagainst, or discharge, an employeefor unionactivity.I do not meanto suggestthat this indicates that Manuelian did not or would not undertake such action. Butit is anadditional bit of evidence which, in its totality, persuades me that if Manuelianhad in fact gone to all the trouble of reorganizing his operational setup for the verypurposeof gettingrid of Naporlee because he brought the Union in, as the GeneralCounsel contends,it seems lesslikely thata man of his intelligencewould haveimmediately nullified hisentire stratagemby admitting his true purpose to Naporlee.And if in fact his true purposein changinghis operational setup was not to penalizeNaporlee for bringing the Unionin, thenhe certainly would not have made such afalse confession.Moreover,Manuelian'sready admission that he did tell Daly sub--stantially what Naporlee and Daly attributed to him, as detailed in subparagraph (e),infra,does demonstratea degree of candor on his part.On the other hand, Napor-lee's testimony strikes me as being somewhat too pat.Under all the circumstances,I do not credit Naporlee's testimonyin this respect,and find that Manuelian did notmake the allegedstatementattributed to him.(e)The alleged testimony of Naporlee and Daly thatManueliantold Daly thatsameThursday morning that Daly was discharged for being a union plant.Without priorarrangement,both Naporlee and Daly appeared at the plantpremiseson Thursdaymorning,May 18.When Manuelian arrived for work, he asked Dalyifhe had received Manuelian'smessageand Daly replied in the affirmative.Manuelianthen went over to Naporlee and had a conversation during whichManuelian is alleged to have made the statement discussed in subparagraph (d),Manuelian then went into the office.When he came out about 20 minuteslater, he saw Naporlee and Daly still standing by the bus barn.Manuelian walked,over and asked what they were still doing there.Naporlee replied that he was amember of the Union, that he had called the Union, and that he was waiting forthe union representatives to come down.Manuelianasked Naporlee what he ex-pected to gain by that, and Naporlee repeated his answer.Manuelian then askedDaly what he was doing there.Naporlee motioned with his head for Daly not toanswer, and Daly made no reply.Manuelian then asked Daly why he did notspeak up and whether he was a man or a mouse. Naporlee again motioned withhis head for Daly not to answer, and Daly again remained silent.Manuelian thenasked Daly if he had a mouth, and Daly replied that he had.There is a dispute astoManuelian'sexact response at this point. In view ofNaporlee'sadmissions as tothe truth of his statements in his pretrial affidavit in,thisconnectionand inview of Daly's testimony that Manuelian may have saidDaly "must have been sent by the Union," I find that Manuehan's response to Dalyat this pointwas, "I know what you are. You must be a union member and mustbe (ormusthave been)a union plant sentup by the Union." COUNTY BINDERY & DIE CUTTING SERVICE, INC.107-The foregoing does not, in my opinion,amount to a statement that Daly was dis-echarged because he was suspected of being a union plant sent in by the Union.Onthe contrary, Manuelian's remark was clearly evoked by the conduct of Naporlee indirecting Daly not to answer and by Daly's silence,and indicates Manuelian's surpriseand deduction from their unusual conduct. Indeed,itdemonstratesManuehan'slack of prior knowledge of Daly's union status.(f)The testimony of Moore and Klett that Manuelian stated on Thursday morningthat Naporlee was a good boy until the Union came around and he became an insti-gator for the Union.Union representatives Klett and Moore testified as follows:That same Thursday morning they arrived at the plant with a proposed contractwhich they wanted to discuss with Manuelian.They met Naporlee and Daly out-side and were told what had happened.Moore and Klett then went into the plantand asked Manuelian to reinstate Naporlee and Daly, stating that they were toldNaporlee was fired for union activities and Daly for being a union plant.Manuelianrefused to reinstate Naporlee and Daly and,during the course of the discussion,statedthat Naporlee was a good boy until the Union came around and he became an insti-gator for the Union.The General Counsel was in error when he stated at the oral argument that at theThursday meeting Manuelian did not deny the accusation of Moore and Klett as tothe reason for the termination of Naporlee and Daly.Both testified that beforethey left Manuelian told them that he had no work for Naporlee and Daly.Moorefurther testified that Manuelian also stated that he did not think Daly had enoughabilityand that he had reported an hour late without calling in thereby demonstratinga lack of interest in his work.Both also testified that Manuelian explained that he hadto take a hand in running the plant and that he was putting Sahker on the cuttersand Spagnola in charge again.Manuelian testified that he told Moore and Klett thathe had told Naporlee and Daly that he had no work for them, and that he explainedabout the operational changes and about Spagnola being the keyman.He deniedever saying that Naporlee was a good boy until the Union came around or ever callingNaporlee an instigator.Upon consideration of the foregoing,and the entire record as a whole, I creditManuelian's testimony where it conflicts with that of Klett and Moore,and find thatManuelian did not make the alleged statement hereinabove attributed to him.6.Concluding findingsThere are undoubedly circumstances present in this case whichtendto cast doubton the bona fides of Respondent's asserted basis for the termination of Naporlee andDaly.For example, there is Manuelian's expressed desire to Sahker to keep the Union,out of the plant and his observations to Sahker,during discussions about the Union,that he believed Naporlee was "bringing the fire to burn in the shop";the summarymanner in which the two were terminated;Manuelian's inquiry,as to whether Dalyhad signed up for the Union;Manuelian's statement to Daly that he could be dis-'charged for coming late without reporting in,if it happened again;the fact that Dalywas not hired as an experienced and qualified folding machine operator;the factthatManuelian was advertising for a box boy at$1.50 per hour at the time of Daly'stermination but did not offer this work to Daly; and the Respondent's unfair laborpractices previously found.In the final analysis, determination must turn on whetherthe circumstances suggesting pretext are in strength sufficient to overcome and dis-credit Respondent's testimony as to the primary motivating reason for the dischargeand layoff.On the issue of pretext,the case is by no means free from doubt.How-ever, on the record considered as a whole, and bearing in mind that the burden ofproof is on the General Counsel,I simplyam not fully persuaded that the remainingcircumstances upon which the General Counsel relies, highly suspicious though theyare,mount to sufficient probative stature to warrant an inference,contrary to Re-spondent's testimony, that the actual or suspected union activities of Naporlee andDaly weighed more heavily in the decision to terminate them than did the reasonRespondent gives.Accordingly,I find that the General Counsel has failed to sustainthe allegations of his complaint relating to the terminations of Naporlee and Daly andshall recommend dismissal of such allegations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among the 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Upon thebasis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section 2(5) of the Act.2.By promising the employeeson March 27,1961,a wage increase and more holi-days at alatertime or, if possible,other improvements,instead,and bygranting awage increase to all employees on May 5,1961, to induce them to rejectthe Union astheircollective-bargaining representative,the Respondent has interfered with, re-strained,and coerced its employees in the exercise of rights guaranteedby Section 7of the Actand thereby has engaged in unfair labor practices within themeaning ofSection 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-mercewithin the meaningof Section 2(6) and(7) of the Act.4.TheRespondenthas not engaged in unfair labor practices by the employmenttermination of Fred Naporlee and Alan Daly on May 17, 1961.[Recommendations omitted from publication.]Cone Brothers Contracting CompanyandLocal 925, Inter-national Union of Operating Engineers,AFL-CIOTampa Sand & Material CompanyandTeamsters,Chauffeurs,Helpers Local Union No. 79, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaCone Brothers Contracting Company, Tampa Sand&MaterialCompany, and Florida Prestressed Concrete Co., Inc.andLocal925, International Union of Operating Engineers,AFL-CIOCone Brothers Contracting CompanyandJohn P. SiersCone Brothers Contracting Company, and/or Tampa Sand &Material Company, and/or Florida Prestressed Concrete Co.,Inc.andRobert Alvarez.CasesNos. 12-CA-1493, 12-CA-1477,12-CA-1492, 12-CA-1674, 12-CA-1687, and 12-CA-1767. Janu-ary 10, 1969DECISION AND ORDEROn May 26, 1961, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondentshad engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that Respondentshad not engaged in certain other unfair labor practices.Thereafter,the General Counsel and Respondent Tampa Sand & Material Com-135 NLRB No. 18.